DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagumo (JP 4-90902, newly cited) and further in view of Takahashi (JP 10030113, newly cited) and Kim (KR 100837865, of record).    
As best depicted in Figure 1, Nagumo is directed to a tire construction in which a layer 8 is provided on an innermost tire surface in respective sidewall regions (nor present in crown region beneath the tread grooves).  In such an instance, however, Nagumo is silent with respect to the inclusion of an insecticide in layer 8.
It is well known, however, that tire constructions are commonly stacked in junkyards after being used and more recently, tire constructions are commonly stacked when used in 
Lastly, regarding claim 1, if in fact the claims require a material (resin) different from rubber, it is noted that layers 8 of Nagumo are in fact common innerliner layers.  More particularly, Nagumo states that such layers are formed with butyl rubber, for example.  It is evident that rubber is an exemplary material and additional materials, such as thermoplastic elastomers, are extensively used in the manufacture of inner liners to provide a desired air impermeability.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a resin material, such as a thermoplastic elastomer, in inner liner layers 8 of Nagumo as they represent a known class of air impermeable materials used in such layers (and it remains consistent with the general disclosure of Nagumo in which butyl rubber is disclosed as an exemplary material).
Regarding claim 4, layers 8 can be broadly viewed as a “mold release agent” (claims fail to structurally distinguish the claimed layer from layers 8 of Nagumo).
. 
5.	Claims 1, 3, 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Searle (US 4,081,014, newly cited) and further in view of Kollin (US 2004/014708, of record) and optionally in view of Takahashi.
	As best depicted in Figure 2, Searle is directed to a tire construction comprising a resin layer or lubricant layer 14 arranged at respective edges or ends of the crown region (would be recognized as being axially beyond outermost tread grooves).  In such an instance, however, Searle is silent with respect to the inclusion of a chemical having extermination characteristics or repellant characteristics with respect to insect pests.
	In any event, it is extremely well known to include a wide variety of conventional additives in tire lubricant compositions, as shown for example by Kollin (Paragraph 42).  In such an instance, the antifungal agent can be broadly viewed as including repellant characteristics for some insects and thus define an anti-insect layer.  Takahashi is optionally provided to evidence the recognized problem of mosquito breeding and undesirable odors when tires are stacked upon each other, further motivating one having ordinary skill in the art to include an antifungal agent, as taught by Kollin, in the innermost layer of Searle (that being a lubricant layer).  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to modify the lubricant layer of Searle in accordance to the claimed invention.
With respect to claim 4, lubricant layers can be broadly viewed as a “mold release agent” (claims fail to structurally distinguish the claimed layer from lubricant layers 14 of Searle).

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 3, 4, 8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 24, 2021